DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

      Claims Status

2.	The response filed on 04/21/2022 has been entered and made of record.
3.	Claims 1 and 2  have been amended.
4.	Claim 3 has been added.
5.	Claims 1-3 are currently pending.

    Response to Arguments
6.	The applicant's arguments filed on 04/21/2022 regarding claims 1-2 have been fully considered but they are not persuasive. 
Regarding claim 1, applicant argued that Harada does not disclose “for each number of TBs that are scheduled by a downlink control information (DCI), defining at least one sequence of HARQ Process IDs, where each sequence of HARQ Process IDs is mapped to a bit sequence, wherein the HARQ Process IDs within each sequence increase”. (Applicant, page 3-8, Remarks Made in an Amendment dated 04/22/2022).
In response to applicant’s argument, the examiner respectfully disagrees with the above argument.
Examiner has cited particular paragraphs or columns and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. During examination proceedings, claims are given their broadest reasonable interpretation and cited references need to be considered as a whole when analyzing whether the references satisfy the claims rational.
As a support of evidence, Harada discloses:
“As illustrated in FIG. 3B, the UL index field values of 2 bits “00”, “01”, “10”, and “11” each indicate that the number N of subframes to be scheduled is “1”, “2”, “4”, and “8”, respectively. Note that the number n of subframes indicated by the UL index field value is not limited to those illustrated in FIG. 3B” (paragraph [0071]). 
“Note that the subframe information indicative of the number of subframes to be scheduled is not limited to the UL index field value, but may be the value of another field in DCI. Moreover, the number of bits of the UL index field or another field is not limited to 2 bits, but may be 1 bit or may be equal to or greater than 3 bits ” (paragraph [0074]). 
“Here, the i-th (i≥1) bit of the bit map in DCI indicates the NDI of the i-th subframe in N subframes to be scheduled using this DCI. For example, a bit map “0110” included in this DCI indicates that the NDI of the first and fourth subframes to be scheduled using this DCI is “not toggled” but the NDI of the second and third subframes is “toggled ” (paragraph [0131]). 
“The number of bits of this bit map may be a fixed value, or may be a variable value. In the case of a fixed value, this number of bits may be a value (e.g., 11 bits) equal to the maximum number of subframes to be scheduled using single DCI. In the case of a variable value, this number of bits may be a value (e.g., 4 bits in FIG. 9A) equal to the number N of subframes to be scheduled using DCI ” (paragraph [0132]). 
“For example, as illustrated in FIG. 9B, in a case where the DCI including the UL index value “10” and combined NDI field value “0110” is received, a user terminal determines to firstly transmit UL data in the first and fourth subframes to be scheduled using this DCI and retransmit UL data in the second and third subframes as illustrated in FIG. 9A” (paragraph [0134]). 
“In FIG. 1A, the PUSCH transmission in five subframes (U) is scheduled using a single DCI transmitted in a subframe (D). Moreover, in FIG. 1A, UL data (transport blocks (TB 1 to TB 5)) each different in five subframes are scheduled” (paragraph [0056]). 
“As illustrated in FIG. 3B, the UL index field values of 2 bits “00”, “01”, “10”, and “11” each indicate that the number N of subframes to be scheduled is “1”, “2”, “4”, and “8”, respectively” (paragraph [0071]). 
“The multi-subframe scheduling is not applied if the UL index field value is “00”, and if the UL index field value is either of “01”, “10”, or “11”, the multi-subframe scheduling is applied” (paragraph [0072]). 
“For example, as illustrated in FIG. 4B, a case is assumed, where a UL index field value “10” and a HPN field value “3” are included in DCI. In this case, as illustrated in FIG. 4A, using this DCI, PUSCH is scheduled in four continuous subframes indicated by the UL index field value “10” (see FIG. 3B)” (paragraph [0086]). 
“Moreover, because the HPN field value h is “3”, the HPN of the subframe 0 is h+n=3+0=3. The HPN of Subframe 1 is h+n=3+1=4. The HPN of Subframe 2 becomes h+n=3+2=5. The HPN of Subframe 3 becomes h+n=3+3=6” (paragraph [0087]). 
Accordingly (based on the above cited disclosure), fig. 9A of Harada illustrates that a DCI schedules four TBs using the UL index value bit field (1 bit, 2 bits, or 3 bits) and combined NDI field value (4 bits for four TBs/HARQ process IDs). For example, each sequence of HARQ process IDs (HPN 3, 4, 5, 6) is mapped to a bit sequence (NDI field “0110”). The HARQ process IDs within each sequence increases. The size of the bit sequence (NDI field) is equal to the number of scheduled TBs. The combined UL index bit field and NDI bit field is greater than the number of scheduled TBs. 
Clearly, Harada teaches the claimed limitation “for each number of TBs that may be scheduled by a DCI, defining at least one sequence of HARQ process IDs, where each sequence of HARQ process IDs is mapped to a bit sequence, wherein the HARQ process IDs within each sequence increase”.
The applicant further argued that WO’148 does not disclose “for each number of TBs that are scheduled by a downlink control information (DCI), defining at least one sequence of HARQ Process IDs, where each sequence of HARQ Process IDs is mapped to a bit sequence, wherein the HARQ Process IDs within each sequence increase”. (Applicant, page 3-8, Remarks Made in an Amendment dated 04/22/2022).
In response to applicant’s argument, the examiner respectfully disagrees with the above argument.
As a support of evidence, WO’148 discloses:
“The information indicates the maximum number of transmission blocks that can be scheduled by the control information; the transmission block information indicates the number of transmission blocks scheduled by the control information, and/or the hybrid automatic of the first transmission block in the transmission blocks scheduled by the control information Retransmission request HARQ process index, and/or HARQ process index of all transmission blocks scheduled by the control information; each combination in the first combination set is used to determine the number of transmission blocks scheduled by the control information and all The HARQ process index of the first transmission block in the transmission blocks scheduled by the control information, or each combination in the first combination set is used to determine the HARQ process index of all the transmission blocks scheduled by the control information” (page 5). 
“For example, the HARQ process index of other transmission blocks may be calculated using a preset calculation method to calculate the HARQ process index of the first transmission block, so as to obtain the HARQ process indexes of other transmission blocks. For example, the preset calculation method may include multiple calculation rules, which will be described in detail in the subsequent embodiments. For each transmission block in the multiple transmission blocks, there is a HARQ process index, that is, each transmission block is configured with a HARQ process index, and the multiple HARQ process indexes corresponding to the multiple transmission blocks are continuous. When the first information When used to indicate the HARQ process index of the first transmission block, the HARQ process indexes of other transmission blocks can be obtained continuously according to all HARQ process indexes. For example, the HARQ process index of the first transmission block is 1. If the control information schedules 3 transmission blocks in total, the HARQ process indexes of other transmission blocks start from HARQ process index 1, and the other 3 transmission blocks are determined by the continuous rule The HARQ process index is 2, 3, 4 ” (page 6). 
“When the bit state of the first field is 1, it indicates that the control information is used for scheduling of multiple transmission blocks, and the control information further includes a third field. Indicate the number of transmission blocks scheduled by the control information and indicate the HARQ process index corresponding to the first transmission block, or the third field is used to determine the HARQ process indexes of all the transmission blocks scheduled by the control information” (page 7). 
“As shown in FIG. 4a, when the first information indicates the set of TB numbers {1, 2} (or indicates that the maximum number of TBs is 2), RRC also uses 1 bit to indicate one set from the two sets as the first set. CI uses 2 bits to indicate a combination in the first set. The UE determines the number of TBs scheduled by the CI (that is, L in FIG. 4a) and the HARQ process index corresponding to the first TB (that is, the first HARQ process index in FIG. 4a) according to the indication of the CI. The HARQ process indexes corresponding to other TBs are obtained in increasing order according to the HARQ process index of the first TB” (page 19).
Accordingly (based on the above cited disclosure), WO’148 discloses the claimed limitation “for each number of TBs that may be scheduled by a DCI, defining at least one sequence of HARQ process IDs, where each sequence of HARQ process IDs is mapped to a bit sequence, wherein the HARQ process IDs within each sequence increase”. 
In addition to Harada in view of WO’148, cited prior art-3GPP TSG RAN WG1 Meeting #94bis also describes “A NDI bitmap with 1 bit per transport block can be carried in DCI to indicate the initial transmission or retransmission for each transport block. Since the HARQ ID of each transport block can be indicated in DCI or derived by UE, the mapping between HARQ-ACK feedback implicitly indicated by 1 bit in NDI and the corresponding transport block scheduled by last DCI should be based on HARQ ID and no ambiguity will be introduced” (page 2). It is clear that even cited prior art-3GPP#94 also discloses claimed limitation “for each number of TBs that may be scheduled by a DCI, defining at least one sequence of HARQ process IDs, where each sequence of HARQ process IDs is mapped to a bit sequence, wherein the HARQ process IDs within each sequence increase”.
Therefore, in view of above, while Applicant’s remarks and arguments have been considered, they are not persuasive.

Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

8.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
9.	Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Harada et al. (US 2019/0116005 A1), hereinafter “Harada” in view of WO 2020/164148 A1, hereinafter “WO’148”.
	Regarding claim 1, Harada discloses a method of building a set of Hybrid Automatic Repeat reQuest (HARQ) process identifiers (IDs) for use in the transmission of TBs in a cellular wireless communication system (Figs. 1A-1C, 3A-3B, 4A-4B; controlling transmission of an uplink shared channel of a plurality of subframes based on downlink control information (DCI), and based on a value in a HARQ process number (HPN) field included in the DCI) when scheduling of multiple TBs is enabled (Figs. 3B, 4B; table values of multiple subframe scheduling-ON) the method comprising the steps of 
transmitting a DCI message from a base station to a user equipment (UE) to schedule transmission of at least one TB (Figs. 1A-1C, 3A-3B, 4A-4B; paragraphs [0056], [0086], PUSCH transmission in five subframes (U) is scheduled using a single DCI transmitted in a subframe (D)), wherein the DCI message includes one of the bit sequences (Figs. 3A-3B, 4A-4B; paragraphs [0056], [0086], bit sequences 1-4) corresponding to a sequence of HARQ Process IDs (Figs. 3A-3B, 4A-4B, paragraphs [0056], [0086]; HARQs 1-4) defined for the number of TBs being transmitted (Figs. 3A-3B, 4A-4B, paragraphs [0056], [0086]; TBs 1-4); and 
transmitting the number of TBs scheduled in the DCI (Figs. 3A-3B, 4A-4B; paragraphs [0071], [0072], [0086], [0087], [0232]; scheduled transport blocks-TB 1, TB2, TB3, TB4) using the sequence of HARQ Process IDs (Figs. 3A-3B, 4A-4B, paragraphs [0071], [0072], [0086], [0087], [0232]; HPNs-HARQ 1, HARQ 2, HARQ 3, HARQ 4) indicated by the transmitted bit sequence (Figs. 3A-3B, 4A-4B, paragraphs [0071], [0072], [0086], [0087], [0232]; bit sequences 1, 2, 3, 4), wherein the size of the bit sequence is equal to (Figs. 3A-3B, 4A-4B, paragraphs [0071], [0072], [0086], [0087], [0232]; scheduled TBs4 = bit sequences) or greater than the number of scheduled TBs (Figs. 3A-3B, 4A-4B, paragraphs [0071], [0072], [0086], [0087], [0232]; HPN field value h is “3”, HPN of the subframe 0 is h+n=3+0=3, HPN of Subframe 1 is h+n=3+1=4, HPN of Subframe 2 becomes h+n=3+2=5, HPN of Subframe 3 becomes h+n=3+3=6).  
While Harada implicitly refers to “for each number of TBs that are scheduled by a downlink control information (DCI), defining at least one sequence of HARQ Process IDs (paragraphs [0056], [0071], [0072], [0086], [0087]; multi-subframe scheduling is not applied if the UL index field value is “00”, and if the UL index field value is either of “01”, “10”, or “11”, the multi-subframe scheduling is applied), where each sequence of HARQ Process IDs is mapped to a bit sequence, wherein the HARQ Process IDs within each sequence increase (paragraphs [0056], [0071], [0072], [0086], [0087]; because the HPN field value h is “3”, the HPN of the subframe 0 is h+n=3+0=3; the HPN of Subframe 1 is h+n=3+1=4; the HPN of Subframe 2 becomes h+n=3+2=5; the HPN of Subframe 3 becomes h+n=3+3=6)”, WO’148 from the same or similar field of endeavor explicitly discloses for each number of TBs that may be scheduled by a a downlink control information (DCI) (page 6, line 48-55; page 7, line 35-44; HARQ process index of other transmission blocks calculated using a preset calculation method), defining at least one sequence of HARQ Process IDs (page 6, line 48-55; page 7, line 35-44; to calculate the HARQ process index of the first transmission block, so as to obtain the HARQ process indexes of other transmission blocks), where each sequence of HARQ Process IDs is mapped to a bit sequence (page 6, line 48-55; page 7, line 35-44; multiple HARQ process indexes corresponding to the multiple transmission blocks are continuous), wherein the HARQ Process IDs within each sequence increase (page 6, line 48-55; page 7, line 35-44; HARQ process index of the first transmission block is 1;iIf the control information schedules 3 transmission blocks in total, HARQ process indexes of other transmission blocks start from HARQ process index 1, and the other 3 transmission blocks are determined by the continuous rule HARQ process index is 2, 3, 4).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to provide “for each number of TBs that may be scheduled by a DCI, defining at least one sequence of HARQ Process IDs, where each sequence of HARQ Process IDs is mapped to a bit sequence, wherein the HARQ Process IDs within each sequence increase” as taught by WO’148, in the system of Harada, so that it would reduce the indication overhead of control information scheduling block and the occupation of transmission resources (WO’148, page 5, line 14-15).

Regarding claim 3, Harada discloses the DCI message includes a bit sequence corresponding to a sequence of HARQ Process IDs corresponding to TBs distributed over two TB transmissions (paragraphs [0131], [0132], [0134], bit map “0110” included in this DCI indicates that the NDI of the first and fourth subframes to be scheduled using this DCI is “not toggled” but the NDI of the second and third subframes is “toggled; in the case of a variable value, this number of bits may be a value (e.g., 4 bits in FIG. 9A) equal to the number N of subframes to be scheduled using DCI). 

10.	Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Harada et al. (US 2019/0116005 A1), hereinafter “Harada” in view of WO 2020/164148 A1, hereinafter “WO’148” in view of 3GPP TSG RAN WG1 Meeting #94bis, hereinafter “3GPP#94”.
Regarding claim 2, Harada in view of WO’148 disclose the method according to claim 1. 
Neither Harada nor WO’148 explicitly discloses “the number of TBs that are scheduled is restricted”.
However, 3GPP#94 from the same or similar field of endeavor explicitly discloses the number of TBs that are scheduled is restricted (page 4, line 18-19; allowed maximum number of transport blocks scheduled within one DCI is restricted by UE capability).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to provide “the number of TBs that are scheduled is restricted” as taught by 3GPP#94, in the combined system of Harada and WO’148, so that it would provide scheduling of multiple transport blocks for machine type communication for unicast each transport block correspond to a unique HARQ process (3GPP#94, page 4, line 16-17).

Conclusion
11.	Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SITHU KO whose telephone number is 571-272-8647.  The examiner can normally be reached on Monday-Friday 8:30am-5:00pmEST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on 571-272-7884.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SITHU KO/            Primary Examiner, Art Unit 2414